Exhibit 10.7






FIRST AMENDMENT TO THE EXECUTIVE SAVINGS PLAN
OF TYSON FOODS, INC.
(As Amended and Restated as of January 1, 2013)


THIS FIRST AMENDMENT is made on this 16 day of November, 2017 by Tyson Foods,
Inc., a corporation duly organized and existing under the laws of the State of
Delaware (the “Employer”).


INTRODUCTION:


WHEREAS, the Employer maintains the Executive Savings Plan of Tyson Foods, Inc.
(the “Plan”), which was last amended and restated by an indenture effective as
of January 1, 2013;


WHEREAS, the Employer now desires to amend the Plan to enhance its non-elective
contribution feature; and


WHEREAS, the Board of Directors of the Employer has authorized and duly approved
the adoption of the amendments provided for herein.


NOW, THEREFORE, the Employer does hereby amend the Plan, effective as of January
1, 2019, as follows:


1.    By deleting existing Section 1.1(c) in its entirety and by substituting
therefor the following:


“(c)    Non-elective Contribution Account. Each ‘Non-elective Contribution
Account’ reflects credits to a Member’s Account made on his or her behalf
pursuant to Section 3.3 from and after 2005, as adjusted to reflect designated
rates of return and other credits or charges. If a Designated Member is credited
with Non-elective Contributions made pursuant to Section 3.3(b), his or her
Non-elective Contribution Account shall consist of two subaccounts:


(i)a subaccount reflecting any Non-elective Contributions made pursuant to
Section 3.3(a), adjusted to reflect designated rates of return, other credits
and charges on such contributions; and


(ii)a subaccount reflecting Non-elective Contributions made pursuant to Section
3.3(b), adjusted to reflect designated rates of return, other credits and
charges on such contributions.”


2.    By adding new Section 1.7A as follows:


“1.7A    Designated Member. ‘Designated Member’ means an Employee who
automatically qualifies as a Member for purposes of receiving Non-elective
Contributions pursuant to Section 3.3(b). Designated Members are: (a) the Chief
Executive Officer of Tyson Foods, Inc.; (b) any other Employee with the title of
Vice President or above who directly reports to the Chief Executive Officer of
Tyson Foods, Inc., as reflected by the personnel records then maintained by
Tyson Foods, Inc., for as long as such Designated Member continues to occupy any
such position; and (c) an individual who is not described in Clause (a) or
Clause (b) of this Section 1.7A, but was an ‘Active Participant’ in the Tyson
Foods, Inc. Supplemental Executive Retirement and Life Insurance Premium Plan
(the ‘SERP’) on December 31, 2018, as such term is defined in the SERP. A
Designated Member is a Member only for purposes of being credited with
Non-elective Contributions under Section 3.3(b), unless the Designated Member is
an Eligible Employee who has also been approved by the Committee for active
participation for purposes





--------------------------------------------------------------------------------

Exhibit 10.7




of Sections 3.1, 3.2, and 3.3(a) pursuant to Section 2.1.”


3.    By deleting existing Section 1.13 in its entirety and by substituting
therefor the following:


“1.13    Enrollment Period. “Enrollment Period” means, with respect to deferrals
of Compensation generally, each election period designated by the Committee with
respect to a Plan Year during which new Members may establish, and current
Members may amend, their rates of Elective Deferrals under their Salary
Reduction Agreements and/or the time and form of payment of Compensation to be
deferred with respect to such Plan Year, which election period shall end prior
to the first day of each Plan Year; provided, however, to the extent the
Committee may permit:
(a)    with respect to a deferral of Annual Bonus, a separate election to make
or amend an Elective Deferral rate may be made during the election period
established by the Committee which ends prior to the earlier of the first day of
each Plan Year or the first day of the applicable performance period; provided,
however, if the Annual Bonus qualifies as performance-based compensation within
the meaning of Treasury Regulations Section 1.409A-1(e) and satisfies the
criteria under Treasury Regulations Section 1.409A-2(a)(8), the election period
may end as late as six (6) months prior to the end of the performance period;
and


(b)    in the case of a Member who is first eligible to defer Compensation as of
any date other than January 1, the 30-day period beginning as of the date the
Eligible Employee becomes eligible to be a Member.”


4.    By deleting existing Section 1.14 in its entirety and by substituting
therefor the following:


“1.14    Member. ‘Member’ means (a) any Eligible Employee who has been
designated for participation as provided in Article II below; and (b) any
Designated Member; provided, however, that any Employee who ceases to be an
Eligible Employee or Designated Member shall remain an inactive Member until his
or her benefits are paid pursuant to Article VII or VIII below.”


5.    By deleting existing Section 1.15 in its entirety and by substituting
therefor the following:


“1.15    Non-elective Contributions. ‘Non-elective Contributions’ means an
amount credited to a Member’s Non-elective Contribution Account by the Employer
pursuant to Section 3.3(a) and/or Section 3.3(b).”


6.    By deleting existing Sections 2.1 and 2.2 in their entirety and by
substituting therefor the following:


“2.1    Requirements for Participation.


(a)    Eligible Employees. Any Eligible Employee who has been approved for Plan
membership by the Committee pursuant to Article II may participate in the Plan
as a Member commencing as of the Enrollment Period coinciding with or next
following the date on which his or her Plan membership is approved by the
Committee and processed administratively.


(b)    Designated Members. For purposes of being credited with Non-elective
Contributions under Section 3.3(b), a Designated Member under Section 1.7A(a) or
Section 1.7A(b) shall become a Member as of the later of January 1, 2019 or the
date he or she first is appointed to a qualifying position. A Designated Member
who qualifies as such only under Section 1.7A(c) shall become a Member as of the
most recent Enrollment Period ending prior to January 1, 2019.





--------------------------------------------------------------------------------

Exhibit 10.7






2.2    Cessation of Active Participation.


(a)    Members Other Than Designated Members. A Member, other than a Designated
Member for purposes of Section 3.3(b), shall cease to be eligible for active
participation in the Plan as of any date communicated to the Member by the
Committee. Such a Member will no longer be eligible to make further Elective
Deferrals under the Plan pursuant to Section 3.1 or be credited with Matching
Contributions or Non-elective Contributions, but shall continue to be subject to
all other terms of the Plan so long as his or her Account has not been fully
distributed. Any deferral election then in effect as of the date the Member
ceases to be eligible for active participation will be cancelled by action of
the Committee as soon as administratively practical, subject to any restrictions
on the implementation of the cancellation under Code Section 409A.


(b)    Designated Members. For purposes of being credited with Non-elective
Contributions under Section 3.3(b), a Designated Member described in Section
1.7A(a) or Section 1.7A(b) shall cease to be eligible for such contributions
when such Member ceases to occupy any such qualifying position; provided,
however, that such a Designated Member may continue to participate in the Plan
for purposes of Sections 3.1, 3.2, and 3.3(a) if continued participation has
been or is approved by the Committee. An Eligible Member described in Section
1.7A(c) shall cease to be eligible for such contributions when such Member
ceases to be an Employee; provided, however, that such a Designated Member may
continue to participate in the Plan for purposes of Sections 3.1, 3.2, and
3.3(a) if continued participation has been or is approved by the Committee and
the Designated Member is an Eligible Employee. A Member who ceases to be
eligible for active participation for purposes of Section 3.3(b) shall continue
to be subject to all other terms of the Plan so long as his or her Account has
not been fully distributed.”


7.    By deleting existing Sections 2.4 in its entirety and by substituting
therefor the following:


“2.4    Participation Following Non-Eligibility. Each Member whose service is
terminated and who subsequently is re-employed by the Employer or who otherwise
becomes ineligible for active participation in the Plan may be treated under the
Plan upon a return to membership as a new Member pursuant to Section 1.13(b),
but only if the Member has not been eligible to participate in the Plan (other
than with respect to the receipt of earnings credits under Article III) for a
period of at least twenty-four (24) months; provided, however, that a Designated
Member described in Section 1.7A(c) whose service is terminated and who
subsequently is re-employed by the Employer may participate for purposes of
Section 3.3(b) only if the former Designated Member qualifies as a Designated
Member pursuant to Section 1.7A(a) or Section 1.7A(b).”







--------------------------------------------------------------------------------

Exhibit 10.7




8.    By deleting existing Section 3.3 in its entirety and by substituting
therefor the following:


“3.3    Non-elective Contributions.


(a)    Non-elective Contributions to Member(s). An Employer may, in its
discretion, make contributions to any Member’s Non-elective Contribution Account
for one or more Plan Years, as determined in the sole discretion of the
Employer. The amount of any contribution made on behalf of a Member pursuant to
this Section 3.3(a) may be expressed as a percentage of the Member’s base salary
rate as in effect on the date the amount is credited to the Member’s
Non-elective Contribution Account in accordance with Section 3.3(c) below or in
any other manner determined by the Employer. The amount of any contributions
made pursuant to this Section 3.3(a) for any Plan Year may vary among Members
and may be contributed on behalf of one or more Members and not others.


(b)    Non-elective Contributions to Designated Members. Tyson Foods, Inc. shall
make contributions to each Designated Member’s Non-elective Contribution Account
for each pay period during Plan Years commencing on and after January 1, 2019
equal to four percent (4%) of the Designated Member’s Compensation payable for
each such pay period during which a Designated Member is employed by an
Employer.


(c)    Crediting Non-elective Contributions. Non-elective Contributions made
pursuant to Section 3.3(a) shall be credited by the Employer to a Member’s
Non-elective Contribution Account as of a date determined by the Committee in
its sole discretion. Non-elective Contributions made pursuant to Section 3.3(b)
shall be credited by Tyson Foods, Inc. to a Designated Member’s Non-elective
Contribution Account as of the last day of the applicable pay period.”


9.    By deleting existing Section 4.2 in its entirety and by substituting
therefor the following:


4.2    Hypothetical Investment of Accounts. Until such time as the Committee
directs otherwise, each Member may direct the Committee to hypothetically invest
his or her Account among one or more investment options designated by the
Committee as the Member shall select by providing written notice to the
Committee according to the procedures established by the Plan Administrator for
that purpose.


(a)All investment directions, or changes in investment directions, of the
Member’s Account shall be made in accordance with the procedures established by
the Committee.


(b)An investment direction, once given, shall be deemed to be a continuing
direction until changed as otherwise provided herein. If no direction is
effective for the date a deferral or contribution is to be made, all deferrals
or contributions which are to be made for such date shall be treated as invested
in such investment option as the Committee may determine.





--------------------------------------------------------------------------------

Exhibit 10.7






The Committee, in its discretion, may from time to time designate new investment
options, substitute investment options, or eliminate any existing investment
options.”


10.    By deleting existing Article V in its entirety and by substituting
therefor the following:


“ARTICLE V
Vesting


All Account and subaccount balances shall be fully vested at all times;
provided, however, that: (a) Non-elective Contribution Accounts (other than
Non-elective Contributions Account subaccounts maintained for Non-elective
Contributions made pursuant to Section 3.3(b)); and (b) Pre-2005 Non-elective
Contribution Accounts, and any subaccounts thereof, of any particular Member or
categories of Members may be subject to such vesting schedule(s) as the
Committee may determine from time to time and communicate to such Member(s).
Notwithstanding the foregoing, Non-elective Contributions made pursuant to
Section 3.3(b) shall be deemed vested only once credited to a Designated
Member’s Non-elective Contribution Account pursuant to Section 3.3(c).”


11.    By deleting existing Subsections (a) and (b) of Section 8.1 in their
entirety and by substituting therefor the following:


“(a)    Employee Deferral Accounts, Employer Match Accounts, and Non-elective
Contributions. During the applicable Enrollment Period, including a Member’s
initial deferral election and initial deferral elections for subsequent Plan
Years, the Member may elect the manner in which any amounts to be credited to
his or her Employee Deferral Account, Employer Match Account, and, if
applicable, Non-elective Contribution Account for such Plan Year shall be paid.
For each such Plan Year, a Member may elect during the applicable Enrollment
Period to be paid such amounts at the time and in one of the following forms
designated below:


(i)    in a lump sum in January of a specified calendar year (which is at least
two (2) years following the Plan Year for which the election is made);


(ii)    in annual installments (not to exceed fifteen (15) years) commencing in
January of a specified calendar year (which is at least two (2) years following
the Plan Year for which the election is made);


(iii)    in a lump sum in January of the calendar year following the calendar
year in which the Member’s Separation from Service occurs;


(iv)    in annual installments (not to exceed fifteen (15) years) commencing in
January of the calendar year following the calendar year in which the Member’s
Separation from Service occurs;


(v)    the earlier of (i) or (iii) above;


(vi)    the earlier of (ii) or (iv) above;


(vii)    the later of (i) or (iii) above; or


(viii)    the later of (ii) or (iv) above.







--------------------------------------------------------------------------------

Exhibit 10.7




(b)    Single Payment Election Per Plan Year. While a Member may make separate
time and form of payment elections with respect to amounts attributable to
contributions made with respect to different Plan Years on his or her behalf,
any such payment election shall apply on the same term and conditions to all
such amounts, whether attributable to Elective Deferrals, Matching
Contributions, and/or Non-elective Contributions, made with respect to any
particular Plan Year.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this First Amendment.




IN WITNESS WHEREOF, the Employer has caused this First Amendment to be executed
on the day and year first above written.


TYSON FOODS, INC.




By:     /s/ Mary Oleksiuk
                


Title:     Executive Vice President and Chief Human Resources Officer
                    





